GBAY, J.
This is a suit by plaintiff against defendants on a promissory note executed on the 15th day of August, 1901, The makers of the note were the defendants, J. P. Bray .and J. G. Lewis, and the note was payable to the appellant. The note came due seventeen months from date, and on or about the 9th day of January, 1904, the appellant endorsed said note in writing across the back thereof, as follows, to-wit: “For value received I hereby guarantee payment of the within note, and waive demand and notice of protest on same when due. J. A. Sherrodd.” By this endorsement, the appellant transferred the note to the respondent.
This suit was commenced in the circuit court of Taney county. The defendants, Bray and Lewis, filed a separate answer. The appellant filed a demurrer ‘to the petition, alleging the following: “Because the defendant, J. A. Sherrodd, is not a necessary party to the complete termination of the action. Because two separate and distinct causes of action have been improperly united in the same court in the petition. Because there is a misjoinder of parties defendants.”
The demurrer was overruled, and in due time the appellant perfected his appeal to this court. The record docs not show that any judgment was rendered against the appellant, except the judgment of the court overruling his demurrer. Waiving the question of the failure to show any judgment rendered on the plain» *694tiff’s cause of action, the only point urged by appellant for reversal of the judgment, is that the contract of tbe guarantor being independent of that of the principal, he cannot be jointly sued in the same action with the principal. It may he true that as a general proposition, appellant’s position is correct. But in this State and by virtue of our statute, where the payee has endorsed a note and guaranteed the payment of it, the holder of the note may sue the maker and the payee jointly. [Maddox v. Duncan, 143 Mo. 613, 45 S. W. 688; Hill v. Combs, 92 Mo. App. 242; Hill v. Coombs, 93 Mo. App. 264.]
The court committed no error in overruling the demurrer and the judgment appealed from will be affirmed.
All concur.